                     UNITED STATES DISTRICT COURT
                                FOR THE
                  EASTERN DISTRICT OF NORTH CAROLINA
                                                                       -
United States of America                        Case No. 4:98-cr-00013


                      v.
                                                     ORDER     GRANTING
                                                REQUEST FOR PRE-SENTENCE
Terrance Lamont Moore                           INVESTIGATION REPORT

Defendant




       IT IS HEREBY ORDERED that:

       The United States Probation Office for the Eastern District of North Carolina is

respectfully directed to provide a copy of defendant Terrance Lamont Moore's

Presentence Investigation Report to John Gleeson. The report will remain confidential

and be used for the sole purpose of his representation of Mr. Moore.


            1/21/20
DATED: - - - - - -
                                   THE HONORABLE MALCOLM JONES HOWARD
                                            UNITED STATES DISTRICT JUDGE
